United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3415
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Jeremy Dionne Norvell

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                       for the District of Minnesota - St. Paul
                                   ____________

                              Submitted: June 14, 2013
                              Filed: September 3, 2013
                                   ____________

Before LOKEN, BRIGHT, and BYE, Circuit Judges.
                           ____________

BYE, Circuit Judge.

       Jeremy Norvell pleaded guilty to conspiracy to distribute oxycodone,
oxymorphone, cocaine, and marijuana, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(C), and 846. He moved to withdraw his guilty plea, contending it was not
knowing, intelligent, and voluntary because, most significantly, of his
misunderstanding that he was guaranteed the ability to attend Minnesota Teen
Challenge, a long-term, faith-based chemical dependency program, before the district
court sentenced him. He also alleged his counsel provided ineffective assistance
during plea negotiations. The district court1 denied his motion and Norvell appeals.
We affirm.

                                          I

       Bureau of Alcohol, Tobacco, Firearms, and Explosives ("ATF") agents learned
from cooperating individuals that Norvell dealt drugs in Duluth, Minnesota.
Authorities conducted several "controlled buys" of Opana, a brand name of
oxymorphone, a powerful opioid analgesic. They obtained a search warrant and
executed it at Norvell's house, during which time he unsuccessfully tried to escape in
his car and struck a police vehicle. Agents recovered 343 forty-milligram Opana pills,
as well as cash and marijuana.

       Lengthy plea negotiations followed. The government offered its first plea deal
to Norvell in October 2011. The deal required Norvell to agree to a reckless
endangerment enhancement for striking the police vehicle, as well as the government's
position Norvell could be a career offender based upon his two prior convictions for
vehicular flight from a police officer. See Presentence Investigation Report (PSR) 11-
12. Norvell declined the deal.

      The government extended a second plea offer on November 16, 2011. After
Norvell had declined the first plea deal, Kevin Cornwell, Norvell's attorney,
discovered one of the vehicular flight convictions was classified as a gross
misdemeanor, and therefore Norvell did not qualify as a career offender. A
disagreement persisted over Norvell's criminal history category. The government
believed it was VI; Norvell thought it was lower. Norvell's attorney warned him of


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                         -2-
the likelihood the government would pursue drug conspiracy charges, and thus
attribute greater drug quantities and harsher penalties to Norvell, if he refused the plea
deal. Norvell did just that.

      The government responded by filing a Second Superseding Indictment, which
added a charge of conspiracy to distribute oxycodone, oxymorphone, cocaine, and
marijuana, charges for six specific acts of oxymorphone distribution, and a charge of
possession with intent to distribute cocaine. The government also provided notice it
intended to rely on Norvell's 1997 conviction for cocaine possession to enhance the
applicable statutory maximum penalties for each count from twenty to thirty years.
21 U.S.C. §§ 841, 851.

       Plea discussions continued. Norvell attended a reverse proffer session, at which
time the government made a third offer, which required Norvell to plead guilty to the
conspiracy charge. Norvell and Cornwell met privately following the government's
presentation. At that time, Cornwell received an email stating Norvell had been
accepted into Minnesota Teen Challenge, a highly-structured, faith-based program for
people with chemical dependancy challenges. Criminal defendants sometimes attend
Teen Challenge between their guilty plea and sentencing, and upon successful
completion of the program, may receive lighter sentences. Norvell expressed a strong
desire to attend Teen Challenge. Norvell and Cornwell concluded their meeting. Two
U.S. Marshals Special Agents ("SA"), Nicholas Garlie and Kylie Williamson, escorted
Norvell back to a holding area. Norvell voiced his desire to attend Teen Challenge to
the SAs. According to Norvell, Garlie and Williamson told him he would have to
plead guilty to attend Teen Challenge. The SAs disputed that assertion in sworn
testimony.

       Norvell pleaded guilty to the conspiracy count. The court, government counsel,
and Cornwell engaged in a lengthy colloquy to ensure Norvell's plea was knowing,
intelligent, and voluntary, and that it was supported by a sufficient factual basis.

                                           -3-
Norvell affirmed he had read and understood the entire agreement. He acknowledged
the court would ultimately determine his criminal history category. He stated his
attorney had "done a wonderful job" and government counsel "did a good job of
explaining everything for [him]." Plea Hr'g Tr. 4. He also outlined the factual basis
for his plea. He admitted he possessed over 800 forty-milligram Opana pills during
2011 and participated in each of the "controlled buys."

      The court then conducted its own inquiry, during which time it had the
following exchange with Norvell:

      The Court: On the other side of that, has anyone made promises to you
      about what's going to happen other than the promises in the plea
      agreement?

      Norvell: Just I was going to get an opportunity to go to Teen Challenge
      before my sentencing[.]

Id. 32. After inquiring further regarding the content of Teen Challenge and the
government's position regarding Norvell's participation in the program, the court
reminded Norvell that it had the final word with regard to Teen Challenge and
Norvell's sentence:

      The Court: I want to just make sure you understand and we all
      understand what's happening, but [Teen Challenge is] not part of your
      sentence itself. And it may be included as part of what you do as a
      program, but you still got to get sentenced by the Court as to what
      happens here. Correct?

      Norvell: Yes, sir.

      The Court: Okay. And that's what you understand?

      Norvell: Yes, sir.



                                         -4-
Id. 33-34. At the conclusion of the hearing, Norvell entered a formal guilty plea.

       Approximately one month later, Norvell filed a motion to modify his order of
detention to participate in Teen Challenge. The district court denied the motion,
reasoning that 18 U.S.C. § 3145(c), the governing statute, permitted the court to
modify Norvell's detention order only if Norvell demonstrated "exceptional reasons
why [his] detention would not be appropriate." Although laudable, the desire to seek
treatment and rehabilitate oneself is not "'clearly out of the ordinary, uncommon, or
rare.'" Order Re: Mot. to Modify Detention Order 2 (quoting United States v. Larue,
478 F.3d 924, 926 (8th Cir. 2007) (per curiam)).

      Through new counsel,2 Norvell moved to withdraw his guilty plea. The court
denied the motion. Norvell renewed his request and the parties agreed to an
evidentiary hearing, at which Norvell testified on his own behalf. He claimed he
understood the court's statement Teen Challenge was not "part of" his sentence to
mean he was guaranteed a place in Teen Challenge, but his ultimate sentence would
depend on his performance in the program. He reiterated his belief STAFF
ATTORNEY Garlie told him he would have to plead guilty to attend Teen Challenge.
He also stated had Cornwell correctly advised him of his criminal history category,
he would have taken the government's first plea deal, which did not include the
conspiracy charge.

       Cornwell testified as well. He conceded he had incorrectly calculated Norvell's
criminal history category by not discovering Norvell's career offender status prior to
the time Norvell declined the first plea deal, about which Cornwell felt "terrible."
Mot. Hr'g Tr. 158. But he also affirmed that "any time [they] talked about the plea
agreement," he reminded Norvell it was ultimately up to the court to calculate criminal
history. Id. 123. He said the same thing with respect to Teen Challenge. Id. 141.


      2
       The court had granted Cornwell's motion to withdraw ten days earlier.

                                         -5-
Garlie and Williamson also refuted Norvell's testimony accusing them of stating a
guilty plea was a precondition to attend Teen Challenge.

       The district court denied Norvell's motion to withdraw his guilty plea. The
court calculated Norvell's offense level at 32 and his criminal history category at III.
This produced a guidelines range of 151 to 188 months. The court sentenced Norvell
to 188 months, the top of the range. Norvell then filed this timely appeal.

                                           II

       Norvell makes two arguments. First, he claims the district court abused its
discretion by denying his motion to withdraw his guilty plea. Second, he claims
Cornwell provided ineffective assistance during plea negotiations.

A.    Guilty Plea

       Norvell argues the district court erred by denying his motion to withdraw for
three reasons: (1) his misunderstanding regarding Teen Challenge; (2) the insufficient
factual basis supporting his plea; and (3) other facts and circumstances.

      We review the district court's denial of a motion to withdraw a guilty plea for
abuse of discretion. United States v. Cruz, 643 F.3d 639, 641 (8th Cir. 2011). A
defendant may withdraw a guilty plea that has been accepted by the court if he
demonstrates "a fair and just reason for requesting the withdrawal." Fed. R. Crim. P.
11(d)(2)(B). The defendant bears the burden of showing such a reason. Cruz, 643
F.3d at 642. Moreover,

      [e]ven if such a fair and just reason exists, before granting the motion a
      court must consider "whether the defendant asserts his innocence of the
      charge, the length of time between the guilty plea and the motion to


                                          -6-
      withdraw it, and whether the government will be prejudiced if the court
      grants the motion."

United States v. Ramirez-Hernandez, 449 F.3d 824, 826 (8th Cir. 2006) (quoting
United States v. Nichols, 982 F.2d 1199, 1201 (8th Cir. 1993)). If the defendant does
not demonstrate fair and just grounds, the court need not consider these additional
factors. United States v. Wicker, 80 F.3d 263, 266 (8th Cir. 1996) (quotation and
citation omitted).

      1.     Teen Challenge

       Norvell reasserts the same explanation for his misunderstanding that he offered
at the evidentiary hearing. In short, he believed his place at Teen Challenge was set
in stone, but he had to perform well to receive a shorter sentence. Had he understood
his attendance was not guaranteed, he would not have pleaded guilty. Moreover, he
claims his "certain" success in Teen Challenge would, at a minimum, "have supported
a request for a substantial downward variance." Appellant's Br. 27; see United States
v. Shy, 538 F.3d 933, 938 (8th Cir. 2008) (affirming a substantial downward variance
following genuine rehabilitation). Putting these pieces together, Norvell's plea was
not knowing, intelligent, and voluntary, and the district court's error could have been
prejudicial.

      We think otherwise. First, it is undisputed the court told Norvell Teen
Challenge was not a guaranteed part of Norvell's sentence, but rather that Teen
Challenge "may be included as part of what you do . . . ." Plea Hr'g Tr. 20, 33
(emphasis added). Counsel for the Government explained that Teen Challenge was
"not part of the government's offer or the agreement itself." Plea Hr'g Tr. 33.
Norvell's own attorney informed him that Teen Challenge was not a part of the plea
agreement, and, as such, his attendance in the program was not guaranteed. Mot. Hr'g
Tr. 136, 140-41; Cornwell Aff. ¶ 23, Appellant's App. 188a ("Most pointedly, I made


                                         -7-
it clear to [Norvell] during our discussions that I felt his placement in Teen Challenge
was an uphill battle . . . ."). Second, the plea agreement contains an "integration
clause" indicating it is the "entire agreement" between the parties and "[t]here [were]
no other agreements, promises, representations, or understandings." Plea Agr. 8,
Appellant's App. 113a. Norvell confirmed this fact. Plea Hr'g Tr. 20. An integration
clause "normally prevents a criminal defendant[] who has entered into a plea
agreement[] from asserting that the government made oral promises to him not
contained in the plea agreement itself." United States v. Leach, 562 F.3d 930, 936
(8th Cir. 2009) (internal quotation and citation omitted). Norvell provides no
explanation why that prohibition should not operate here. Third, nothing other than
Norvell's own recollection—contradicted by the SAs, two sworn law enforcement
officers—supports Norvell's assertion he was told he must plead guilty to attend Teen
Challenge. The district court found Norvell's testimony lacked credibility, and it is
in a better position to assess credibility than we are. United States v. Newson, 46 F.3d
730, 733 (8th Cir. 1995). While the plea record may show a gap in the explanation of
the sentencing process as it relates to Teen Challenge–the district court never directly
said that Teen Challenge was not a part of the plea agreement, just not a part of the
sentence–the order denying Norvell's motion to withdraw should be affirmed. As
discussed, the district court did not find Norvell credible and determined that Norvell
was not guaranteed an opportunity to attend Teen Challenge as a part of, or in return
for accepting, the plea agreement. As such, Norvell's alleged misunderstanding does
not permit withdrawal.

      2.     Factual Basis

       Norvell contends the factual basis established at the plea hearing does not
support his guilty plea. Although Norvell admitted distributing drugs, he claims the
facts do not establish he conspired to distribute drugs.




                                          -8-
       Federal Rule of Criminal Procedure 11(b)(3) provides, "[b]efore entering
judgment on a guilty plea, the court must determine that there is a factual basis for the
plea." "A guilty plea is supported by an adequate factual basis when the record
contains 'sufficient evidence at the time of the plea upon which a court may
reasonably determine that the defendant likely committed the offense.'" United States
v. Cheney, 571 F.3d 764, 769 (8th Cir. 2009) (quoting United States v. Gamble, 327
F.3d 662, 664 (8th Cir. 2003)). "[F]acts gathered from the prosecutor's summarization
of the plea agreement and the language of the plea agreement itself, a colloquy
between the defendant and the district court, and the stipulated facts before the district
court, are sufficient to find a factual basis for a guilty plea." United States v. Brown,
331 F.3d 591, 595 (8th Cir. 2003) (citations omitted). The court "may also consider
facts set forth in the presentence report to determine whether there was a sufficient
factual basis for the plea." United States v. Christenson, 653 F.3d 697, 700 (8th Cir.
2011).

       The record and PSR amply support a determination Norvell likely committed
the offense. At the plea hearing, Norvell articulated a factual predicate for the
conspiracy charge and confirmed that he obtained Opana from his "co-conspirator
sources of supply." Plea Hr'g Tr. 27. Further, an "unindicted individual" facilitated
three "controlled buys" from Norvell at his residence by setting up the deals and
accompanying the cooperating individual to Norvell's apartment. PSR 3. Michael
Taylor, Norvell's roommate, also admitted he obtained marijuana from Norvell and
helped him sell Opana pills on a few occasions. Id. 4. These facts provide a sufficient
basis for the district court to determine Norvell (1) agreed, with at least one other
person, to distribute controlled substances; (2) voluntarily and intentionally joined the
agreement; and (3) knew the essential purpose of the agreement at the time he joined.
See United States v. Meeks, 639 F.3d 522, 527 (8th Cir. 2011) (listing elements of
conspiracy); United States v. Brown, 414 F.3d 976, 977 (8th Cir. 2005) ("Evidence
of an express agreement is not required for a conspiracy conviction."). We find no
infirmity in the district court's conclusion.

                                           -9-
      3.     Other Factors

       Norvell sets forth three additional reasons why the district court should have
let him withdraw: (1) he was given very little time to review the plea agreement
before pleading guilty; (2) Cornwell misadvised him about his criminal history
category; and (3) he promptly moved to withdraw, and granting the motion would not
prejudice the government.

       We find these arguments meritless. Norvell expressly stated he felt he had
enough time to read and consider the plea agreement. Plea Hr'g Tr. 4. Government
counsel also went through the agreement with Norvell paragraph by paragraph at the
plea hearing. Id. 10-20. As for the criminal history calculation, we recently reiterated
that defense counsel's incorrect calculation of a defendant's criminal history category
does not provide a basis for withdrawing a guilty plea:

      A defendant may not withdraw a guilty plea . . . merely because he
      misunderstands how the sentencing guidelines will apply to his case. So
      long as the district court tells a defendant the statutory range of
      punishment that he faces and informs him that the sentencing guidelines
      will be used in determining the ultimate sentence, the plea is binding.
      This is true even where the misunderstanding is caused by defense
      counsel's erroneous estimation of what the ultimate sentence will be.

United States v. Thomas, 705 F.3d 832, 834 (8th Cir. 2013) (per curiam) (quoting
Ramirez-Hernandez, 449 F.3d at 826). Finally, the court only considers prejudice to
the government after the defendant has provided a fair and just reason for withdrawal.
Wicker, 80 F.3d at 206 (quotation and citation omitted). Norvell has not done that.
We therefore need not, and do not, consider prejudice.




                                         -10-
B.    Ineffective Assistance3

      Norvell claims Cornwell provided him ineffective assistance during plea
negotiations. He claims Cornwell's incorrect criminal history calculation discouraged
him from accepting the November plea agreement, which would have produced an
advisory guidelines range of 70-108 months, depending on the resolution of the
reckless endangerment enhancement. He also contends the Supreme Court's recent
decision in Lafler v. Cooper, 132 S. Ct. 1376 (2012), provides an additional reason
why he should be allowed to withdraw his plea.

       Defendants have a Sixth Amendment right to counsel, and that right exists
during the plea bargaining process. Padilla v. Kentucky, 130 S. Ct. 1473, 1486
(2010). We review claims of ineffective assistance of counsel de novo and review the
district court's underlying factual findings for clear error. United States v. Tinajero-
Ortiz, 635 F.3d 1100, 1103 (8th Cir. 2011). "Defense counsel's performance can serve
as the requisite 'fair and just reason' for withdrawal only if [the defendant]
demonstrates both that his attorney's performance was deficient and that he was
prejudiced by it." United States v. McMullen, 86 F.3d 135, 137 (8th Cir. 1996); Hill
v. Lockhart, 474 U.S. 52, 58 (1985) ("[T]he two-part Strickland v. Washington test
applies to challenges to guilty pleas based on ineffective assistance of counsel." (citing
Strickland v. Washington, 466 U.S. 668 (1984))). To establish deficient performance,
the defendant must show his counsel's "representation fell below an objective standard
of reasonableness." Strickland, 466 U.S. at 688. To show prejudice, the defendant

      3
        "Ineffective assistance of counsel claims . . . are generally not reviewed on
direct appeal unless the district court has developed a record on the issue." United
States v. Russell, 132 F. App'x 670, 671 (8th Cir. 2005) (per curiam) (unpublished).
Here, the district court did indeed develop a record. Therefore, the ineffective
assistance matter is appropriately before us. The parties do not dispute this matter.
Appellee's Br. 54 n.13 ("The United States agrees with Norvell's position that direct
review of his ineffective assistance claim is proper given the record generated in the
district court.").

                                          -11-
must establish that "he would have accepted the plea but for counsel's advice, and that
had he done so he would have received a lesser sentence." Wanatee v. Ault, 259 F.3d
700, 704 (8th Cir. 2001); see Lafler, 132 S. Ct. at 1385.

       Norvell's arguments are unpersuasive. Thomas, discussed above, applies here
as well; defense counsel's inaccurate criminal history calculation does not provide a
basis to withdraw a guilty plea. Thomas, 705 F.3d at 834 (quotation and citation
omitted). Nor does Lafler help. In Lafler, the Supreme Court concluded an attorney
who incorrectly informed the defendant of a legal rule and improperly advised his
client to reject a plea offer based on that rule provided ineffective assistance. 132
S. Ct. at 1383-88. Yet here, Cornwell advised Norvell not to reject the November
2011 plea offer, but to accept it. Cornwell Aff. ¶ 11, Appellant's App. 183a ("It was
my advice to the Defendant that he should accept the government's offer for a guilty
plea to a possession charge."). He did so because if Norvell refused the plea deal, the
government would—and eventually did—charge him with conspiracy and hold him
accountable for greater drug quantities. Cornwell's performance does not violate
Lafler.

       Finally, we observe Norvell did not object to Cornwell's allegedly deficient
performance at his Rule 11 hearing. A defendant's "failure to assert any objections to
his counsel's performance at the change-of-plea hearing, despite his knowledge of the
availability of a defense, refutes any claim of ineffective assistance of counsel as a
basis for withdrawing his plea." United States v. Murphy, 572 F.3d 563, 569 (8th Cir.
2009) (internal quotations and citations omitted). Norvell testified during the plea
hearing that Cornwell had "done a wonderful job." Plea Hr'g Tr. 4. Later during the
hearing, when asked if Cornwell had done everything Norvell expected of him,
Norvell replied, "You've done an excellent job, sir." Id. 31. Norvell's failure to object
to—indeed, his praise of—Cornwell's performance precludes his ineffective assistance
claim.



                                          -12-
                                            III

      Norvell has not demonstrated a "fair and just reason" for requesting the
withdraw of his guilty plea. The district court did not abuse its discretion when it
denied Norvell's motion. We affirm.

BRIGHT, Circuit Judge, dissenting.

       I dissent. It is a basic rule of law in the federal courts that a plea of guilty must
be knowing, intelligent, and voluntarily made. All parties, including the prosecutor,
defense counsel, and judge, should strive to ensure that defendants understand the
terms and consequences of guilty pleas. The issue in this case is not whether promises
were made to Norvell. The issue is whether Norvell realized that despite acceptance
into the Teen Challenge program, the arrangement might or might not be approved by
the court. I conclude that the fact that the court might reject Teen Challenge was
never fully explained to Norvell. Thus the plea of guilty was not knowingly and
intelligently made and it should be set aside.

     The most relevant evidence on this issue is contained in the record of the
change of plea hearing and is reproduced below:

       The Court: But has anybody, and when I say “anybody,” I mean
       anybody, including your own counsel or the prosecution or any of the
       agents or anyone done anything to force you to come here to plead guilty
       today?

       Norvell: Nobody forced me to, no, sir.

       The Court: So you are here on your own?

       Norvell: I am, sir.



                                           -13-
The Court: Okay. On the other side of that, has anyone made promises
to you about what’s going to happen other than the promises in the plea
agreement?

Norvell: Just that I was going to get an opportunity to go to Teen
Challenge before my sentencing?

The Court: I don’t know. [Government counsel], do you want to
address that? I’m not sure what it is.

Government counsel: Your Honor, I know the defendant has enrolled or
attempted to enroll in Minnesota Teen Challenge. And from that
perspective, it’s not part of the government’s offer or the agreement
itself, although I have made clear to [defense counsel] and to the
defendant that I’m not going to object if there becomes—if he presents
a motion saying I’ve made it into Teen Challenge, and he’s accepted into
the program. It follows the course of conduct in this related
investigation when it comes to people who are trying to better
themselves before sentencing.

The Court: Okay. And my recollection, I’ve had a couple of folks who
have done that. Oftentimes, it’s kind of a diversion program, is it not?

Government counsel: I don’t know. …from what I understand, it is, the
goal is to try to interdict drug problems and difficulty.

The Court: Yes, and it’s like another treatment program. Is that how
you see it, Mr. Norvell?

Norvell: Yes, sir.

The Court: But if I remember correctly, and I want to just make sure you
understand and we all understand what’s happening, but that’s not part
of your sentence itself. And it may be included as part of what you do
as a program, but you still got to get sentenced by the Court as to what
happens here. Correct?



                                 -14-
      Norvell: Yes, sir.

      The Court: Okay. And that’s what you understand?

      Norvell: Yes, sir.

Plea Hr’g Tr. 32-34.4

       Norvell may well have understood that he would get an opportunity to attend
Teen Challenge before his sentencing. Despite efforts by the district court and
government counsel to clarify how Teen Challenge related to the plea agreement, the
colloquy did nothing to disabuse Norvell of the notion that Teen Challenge was part
and parcel of his guilty plea. The prosecutor explained that Teen Challenge was “not
a part of the government’s offer or the agreement itself,” but went on to state that the
government would not object to a motion to attend Teen Challenge. The district court
judge also attempted to ensure that Norvell understood the status of Teen Challenge,
by telling him it was “not a part of [the] sentence itself.” But the judge went on to
state that Teen Challenge “may be included as a part of what you do as a program.”

       The rule that pleas must be knowing, intelligent, and voluntary means nothing
if the contents of plea agreements are not explained in a way defendants can
understand. The judge and the prosecutor may have understood that Norvell might
not be allowed to attend Teen Challenge. A lawyer who reads the record might
understand that fact from language like “it’s not a part of the government’s offer or
the agreement itself,” and “you still [have] to get sentenced by the court.” But neither
Norvell nor any similarly situated defendant would have such an understanding. No


      4
       The reader will observe that the majority opinion, at pages 7 and 8, dilutes the
importance of the above colloquy among the defendant, the prosecutor, and the judge,
by referring to testimony given by both sides at the later motion hearing. But at its
conclusion, on page 8, the majority concedes "the plea record may show a gap."
Indeed, it's quite a gap.

                                         -15-
one told him, in clear terms, “You may or may not be able to attend Teen Challenge.
It is not guaranteed.” I emphasize that the prosecutor told Norvell the government
would not object to his participation in Teen Challenge and the court told him Teen
Challenge may be included as part of a program.

       If someone had informed Norvell at the change of plea hearing, in clear terms,
that his ability to participate in Teen Challenge was questionable, his sentencing
options would have looked much different. He may well have not agreed to plead
guilty. Indeed, had it been disclosed that the court could deny Norvell the opportunity
to attend Teen Challenge, the record would look much different.

       Guilty pleas play a very important role in our criminal justice system.
Unfortunately, the process by which district courts approve guilty pleas is often rote.
Plea bargains are sometimes fair, and maybe sometimes not so fair. Nonetheless, all
the participants—lawyers as well as judges—must bear in mind that the purpose of
a hearing on a guilty plea is to ensure the defendant knows what he is agreeing to.
The Rule 11 colloquy is not merely a series of questions to be answered in the
affirmative. It is designed to ensure knowing, intelligent, and voluntary pleas.
Extreme care must be taken to make sure that defendants have no misunderstandings
about the effect of a guilty plea. This plea record shows a gap in the explanation of
the sentence as it related to Teen Challenge. In my view the plea of guilty should be
set aside and the case remanded for further proceedings.
                         ______________________________




                                         -16-